ORDER

PER CURIAM.
AND NOW, this 31st day of December, 1997, the Application for Leave to Supplement Petition for Allowance ■ of Appeal is granted. The Supplement to Petition for Allowance of Appeal appended to the Application and the Supplement to Respondents’ Opposition to Allowance of Appeal appended to the Answer to Application for Leave to Supplement shall be docketed as filed.
The Petition for Allowance of Appeal is granted, the order of the Superior Court is reversed, the order of the Court of Common Pleas of Philadelphia County is vacated, and the matter is remanded to the common pleas court for further proceedings consistent with Cheeseman v. Lethal Exterminator, Inc., and Forman v. Rossman, 549 Pa. 200, 701 A.2d 156 (1997).
NIGRO, J., dissents.